DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/02/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5-13, 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avagyan et al. (US 9,898,515 B1), hereinafter “Avagyan”. 

As per claim 1, Avagyan teaches a method for matching database records comprising:
“receiving a record from a first database” at Col. 5 line 10 to Col. 6 line 10 and Figs. 2-3;
(Avagyan teaches the step of receiving raw transaction records from a first data source such as a financial transaction sources and other data source such as transfer data sources, financial information sources, healthcare data sources, wherein raw transaction records include records associated with a customer name (i.e., “first user”) such as “EXAMPLE BANK PLC”)
“selecting a sequence of characters within the record” at Col. 7 lines 5-25;
(Avagyan teaches selecting text, letters or number (i.e., “sequence of characters” from the raw transaction record)
“prioritizing one or more analytical processes and comparing the selected sequence with a plurality of historical record using the one or more prioritized analytical process, wherein at least one analytical process of the one or more analytical process is a machine-learning (ML) process” at Col. 7 line 1 to Col. 8 line 65;
(Avagyan teaches the fields of a raw transaction record are analyzed to identify name fields and the location fields by comparing the text, letters, or number to geographic databases and a master list of entity names maintained in an entity database (i.e., “historical record”) to identify a location and a name (i.e. “a digital key”). The comparison being perform using a plurality of analytical process, such as Hidden Markov Model (i.e., “machine-learning process)) 
“responsive to the comparing using the one or more prioritized analytical process, identifying, from the selected sequence, a digital key belonging to the first user, the digital key including a series of numbers” at Col. 6 line 25 to Col. 7 line 60;
(Avagyan teaches identifying and labeling the fields of a transactional record as a name field (e.g., “EXAMPLE BANK PLC”) and a location field (e.g., “CHICAGO IL 60615”); wherein the identified name and location fields contain information corresponding to “a digital key” (“EXAMPLE BANK PLC”, “CHICAGO IL 60615”) belonging to the first user (e.g., “EXAMPLE BANK”), and the digital key including a series of numbers (e.g., “60615))
“determining that the digital key is associated with the first user in a second dissimilar database” at Col. 16 line 1 to Col. 17 line 60;
(Avagyan teaches using the digital key (e.g., “EXAMPLE BANK PLC”) as query to search for other records which contain similar digital key associated with the same name)
“matching, using the digital key, the record associated with the first user from the first database with another record associated with the first user from the second database, the other record comprising the digital key” at Col. 16 line 1 to Col. 17 line 60 
(Avagyan teaches the step of performing the list-matching process and returning the list of candidate matched records, each contains the matched query name string. The candidates are sorted in descending order by the list-matcher scores, and the top list-matcher result is selected as the final match) 

As per claim 2, Avagyan teaches the method of claim 1, wherein “the first database is a bank database; the record from the first database included in a bank statement; the second database is a customer invoice database; and the digital key is a customer account number” at Col. 5 lines 10-20, Col. 12 lines 30-45.

As per claim 5, Avagyan teaches the method of claim 1, wherein “the key is a customer name; and one of the one or more analytical process is an entity name recognition process” at Col. 8 lines 5-65.

As per claim 6, Avagyan teaches the method of claim 5, wherein “the entity name recognition process uses conditional random field ML model” at Col. 11 line 5 to Col .13 line 55. 

As per claim 7, Avagyan teaches the method of claim 1, wherein “the one or more analytical process comprises: converting the sequence into a term frequency inverse document frequency (TF-IDF) vector; and comparing the TF-IDF vector with a plurality of TD-IDF model vectors based on historical data, using cosine similarity score or root mean square error (RMSE) similarity score” at Col. 10 line 55 to Col 11 line 40.
As per claim 8, Avagyan teaches the method of claim 1, wherein “one of the one or more analytical processes comprises: converting the sequence into a word embedding vector; and comparing the word imbedding vector with a plurality of word embedding model vectors based on historical data, using root mean square error (RMSE) similarity score” at Col. 9 line 20 to Col. 14 line 60. 

As per claim 9, Avagyan teaches the method of claim 1, wherein “identifying the key comprises aggregating results of a plurality of analytical process, aggregating the results comprising: obtaining a respective candidate key via each of the plurality of analytical process, each analytical process providing a respective confidence score; and designating a particular candidate key as the key, based on a maximum of the confidence scores” at Col. 7 line 5 to Col. 8 line 65.

As per claim 10, Avagyan teaches the method of claim 9, wherein “respective candidate keys provided by at least two analytical processes of the plurality of analytical process are the same” at Col. 7 line 5 to Col. 8 line 65 and Figs. 24-25.

As per claim 11, Avagyan teaches the method of claim 1, further comprising “pre-processing and tokenizing the sequence of characters prior to identifying the key” at Col. 9 lines 10-65.

Claims 12-13, 15-22 recite similar limitations as in claims 1-2, 5-11 and are therefore rejected by the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan as applied to claims 1-2, 5-13, 15-22 above, and in view of Chew (US 2013/0085910 A1), hereinafter “Chew”. 

As per claims 3, 14, Avagyan teaches the method of claims 1, 12 discussed above. Avagyan does not explicitly teaches “the key is defined by a regular expression; and one of the one or more analytical process is a regular expression based extraction process” as claimed. However, Chew teaches a method for account reconciliation by matching transaction records from a plurality of data sources, including the step of identifying a key from the transaction records, wherein “the key is defined by a regular expression; and one of the one or more analytical process is a regular expression based extraction process” at [0048]. Thus, it would have been obvious to one of ordinary skill in the art to combine Chew with Avagyan’s teaching because “this method can be applied to virtually any human language encoded in any Unicode script, making it particularly useful, for example, with transaction descriptions which tend to be expressed in human-readable language,” as suggested by Chew at [0048].

As per claim 4, Avagyan and Chew teach the method of claim 3 discussed above. Chew also teaches: wherein “the key is an invoice number” at [0037].

Response to Arguments
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Avagyan does not teach “a digital key belonging to a first user, the digital key including a series of numbers”. On the contrary, Avagyan teaches at Col. 6 line 25 to Col. 7 line 60 the steps of  identifying and labeling the fields of a transactional record as a name field (e.g., “EXAMPLE BANK PLC”) and a location field (e.g., “CHICAGO IL 60615”); wherein the identified name and location fields contain information corresponding to “a digital key” (“EXAMPLE BANK PLC”, “CHICAGO IL 60615”), belonging to the first user (e.g., “EXAMPLE BANK”), and the digital key including a series of numbers (e.g., “60615)). Furthermore, claim 5 recites “the digital key is a customer name”; therefore, it is implied that a customer/business name may include a series of number, for example, “711”. 
Applicant further argued that “nowhere in Avagyan disclose, or event suggest, “prioritizing one or more analytical process and comparing the selected sequence…using the one or more prioritized analytical processes,” much less performing any actions “responsive to the comparing using the one or more prioritized analytical process” as recited in amended independent claim 1”. On the contrary, it is noted that the claim requires “one or more analytical process”, therefore, in case there is only one analytical process, the prioritizing is optional. It is also noted that the specification does not disclose “prioritizing one or more analytical process”, it only discloses “priority rules”, and it is unclear whether the priority rules disclosed in the specification are the same as prioritized analytical processes recited in the claims.  On the other hand, Avagyan teaches at Col. 7 line 1 to Col. 8 line 65 at least two analytical processes which extracts the fields of a raw transaction record are analyzed to identify name fields  and the location fields  by comparing the text, letters, or number to geographic databases (i.e., “first analytical process”) and a master list of entity names maintained in an entity database (i.e., “second analytical process”) to identify a location and a name (i.e. “a digital key”). The comparison being perform using a plurality of analytical process, such as Hidden Markov Model (i.e., “machine-learning process). Avagyan also teaches a field is label as a name field or a location field in response to the comparison steps. 

Applicant further argued that “Avagyan does not describe establishing connections between two different databases using a single key, that is, using one key identified from a first database to find a record in a second database that belongs to a same user associated with the key”. On the contrary, Avagyan teaches at Col. 16 line 1 to Col. 17 line 60 the steps of using the digital key (e.g., “EXAMPLE BANK PLC”) as query to search for other records from other data sources, which contain similar digital key associated with the same bank name.  Avagyan teaches the step of performing the list-matching process and returning the list of candidate matched records, each contains the matched query name string “EXAMPLE BANK PLC” (i.e., “digital key”). The candidates are sorted in descending order by the list-matcher scores, and the top list-matcher result is selected as the final match. 

	In light of the foregoing arguments, the 35 U.S.C 102 and 103 rejections are hereby sustained.







Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 25, 2022